Citation Nr: 1433023	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-29 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty with the Marine Corps from June 1972 to June 1974 and with the Army from September 1985 to February 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In December 2013, the Board remanded the TDIU claim on appeal as well as a claim for service connection for sleep apnea to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After attempting to accomplish the requested action (the receipt of VA treatment records and scheduling VA examinations), the AMC granted service connection for obstructive sleep apnea by rating decision dated in March 2014, continued to deny the TDIU claim (as reflected in a March 2013 supplemental statement of the case (SSOC)), and returned the TDIU matter to the Board for further appellate consideration.

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals a May 2014 Appellate Brief as well as VA treatment records dated from April 2011 through March 2014 which were considered by the RO in the most recent March 2014 SSOC.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
	
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

A TDIU may be assigned where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In this case, the Veteran's service-connected disabilities presently include obstructive sleep apnea (rated as 50 percent disabling); benign prostatic hyperplasia (rated as 40 percent disabling); adjustment disorder with depressed and anxious mood (rated as 30 percent disabling); strain, right shoulder, status post arthroscopy (rated as 20 percent disabling); cervical strain (rated as 10 percent disabling); degenerative changes, L4-5 and L5-S1, lumbar spine (rated as 10 percent disabling); plantar fasciitis with calcaneal spur, right foot (rated as 10 percent disabling); plantar fasciitis, left foot (rated as noncompensably disabling); left shoulder strain (rated as noncompensably disabling); right knee sprain (rated as noncompensably disabling); left knee sprain (rated as noncompensably disabling); allergic vasomotor rhinitis (rated as noncompensably disabling); hypertension (rated as noncompensably disabling); status post cholecystectomy; gastroesophageal reflux disease (rated as noncompensably disabling); erectile dysfunction (rated as noncompensably disabling); and onychomycosis, status post bilateral great toenail removal (rated as noncompensably disabling).  

The Veteran submitted his claim for a TDIU in March 2008.  He has a combined disability evaluation of 60 percent beginning March 1, 2007, 80 percent beginning August 21, 2009, and 90 percent beginning July 29, 2010.  Therefore, he did not meet the minimum schedular criteria for a TDIU when he filed his claim in March 2008 but currently does meet the minimum scheduler criteria for a TDIU beginning August 21, 2009.  38 C.F.R. § 4.16(a).

A review of the claims file shows that the Veteran was discharged from military service in February 2007.  He worked as a driver from July 2007 to January 2008, then worked in a temporary sedentary position with the National Guard from March 2008 to approximately March 2010 (a June 2010 VA treatment record shows that the Veteran quit a job he had been at for two years due to impulsive behavior but found another job a month later), and has worked in a sedentary office-type job with the Corp. Of Engineers since approximately May 2010.  

As above, the Board remanded the TDIU issue in December 2013 for a medical opinion.  Specifically it was requested that:

the examiner should render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

Pursuant to the December 2013 remand, the Veteran was afforded a VA examination in February 2014.  The examiner reviewed the claims file and wrote:

I have reviewed these problems with the Veteran and he indicates he is able to perform his usual work without major difficulty.  He works with the Corp of engineers and has a job that is both sedentary at times and requires mild to moderate physical type work at other times.  He has been able to perform this work and has not been absent from work an unusual amount of time as a result of his service-connected disabilities.  He would be limited in lifting due to his chronic back pain, but his job does not require such.  His BP [blood pressure] and he is asymptomatic re such.  He has mild obstructive symptoms related to the BPH [benign prostatic hypertrophy], this this does not interfere with his work.  His reflux/hiatal hernia is under good control.  None of the other service-connected disabilities would likely impair his ability to work.  The sleep apnea is likewise under good control.  Therefore, it is my medical opinion the Veteran is capable of working at sedentary or mild to moderate physical type work.  He should be able to secure and maintain substantially gainful employment (which is currently is doing).
 
In March 2014 another VA examiner reviewed the claims file, noting the many medical opinions contained in the claims file regarding the Veteran's employability, and wrote the following:

The Veteran's most limiting service connected disabilities are all musculoskeletal, to include his lumbar spine DJD [degenerative joint disease], cervical strain, his right shoulder strain and right foot plantar fasciitis with calcaneal spur, that limit his ability to perform continuous overhead work with his right arm and heavy lifting, while his foot condition limits his ability to perform work requiring continuous walking and standing.  The Veteran's other service connected disabilities of OSA [obstructive sleep apnea], adjustment disorder with depressed anxious mood, and BPH are assessed to impose little functional limitation on his ability to work.  

Unfortunately, the Board finds that the February and March 2014 opinions are inadequate as they do not fully answer the questions posed in the December 2013 remand.  While each examiner provided a medical opinion with respect to the Veteran's employability regarding the individual effects of his service-connected disabilities, neither examiner provided an opinion as to whether the Veteran is unemployable due to the collective effects of his service-connected disabilities.   Furthermore, no medical opinion has been obtained which considers the Veteran's post-service employment history.  Rather, the February and March 2014 opinions note only the Veteran's most recent employment beginning May 2010 and do not discuss the Veteran's other two jobs after military service, to include the fact that the Veteran quit his second job after leaving military service due to "impulsive behavior."  Therefore, a remand is necessary in order to obtain an addendum opinion regarding the Veteran's claim for a TDIU.

As another remand is required, the Board notes that the Veteran receives VA treatment through the Jackson VA Medical Center and the most recent treatment records are dated in March 2014.  Therefore, while on remand, VA treatment records from the Jackson VA medical center dated from March 14, 2014 to the present should also be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain VA treatment records from the Jackson VA medical center dated from March 14, 2014 to the present. 

2.  After obtaining all outstanding records, return the claims file to either the February 2014 VA examiner or the March 2014 VA examiner for an addendum opinion.  If either the February or March 2014 VA examiner is unavailable, the claims file should be forwarded to an appropriate medical professional to provide the addendum opinion.  The need for another examination is left to the discretion of the medical professional selected to offer the opinion.  

Following a review of the record, the examiner should render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

Specifically, the examiner should note the Veteran's post-service employment history, specifically, that the Veteran worked as a driver from July 2007 to January 2008, then worked in a temporary sedentary position with the National Guard from March 2008 to approximately March 2010 (a June 2010 VA treatment record shows that the Veteran quit a job he had been at for two years due to impulsive behavior but found another job a month later), and has worked in a sedentary office-type job with the Crop. Of Engineers since approximately May 2010

In this regard, the Veteran is service-connected for (i) obstructive sleep apnea (with a 50 percent disability rating beginning August 21, 2009); (ii) benign prostatic hyperplasia (BPH) (with a 20 percent disability rating prior to February 25, 2010 and a 40 percent disability rating from that time); (iii) adjustment disorder with depressed and anxious mood (with a 10 percent disability rating prior to July 29, 2010 and a 30 percent disability rating from that time); (iv) a right shoulder strain, status post arthroscopy (with a 20 percent disability rating from March 1, 2007); (v) right foot plantar fasciitis with calcaneal spur (with a 10 percent disability rating from March 1, 2007); (vi) cervical strain (with a 10 percent disability rating from March 1, 2007); (vii) degenerative changes of the lumbar spine (with a 10 percent disability rating from March 1, 2007); and noncompensable: (viii) left shoulder strain, (ix) left knee sprain, (x) left foot plantar fasciitis, (xi) allergic vasomotor rhinitis, (xii) hypertension, (xiii) status post cholecystectomy, (xiv) gastrosesophogeal reflux disorder, (xv) erectile dysfunction (xvi) onycomycosis, status post bilateral great toenail removal.

All opinions offered should be accompanied by a rationale.

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the RO/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



